Citation Nr: 0911423	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-06 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for flat feet with 
secondary back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  


FINDING OF FACT

In correspondence dated in January 2008, the Veteran 
expressed his intent to withdraw his appeal; the Veteran 
included his signature and VA claim number in this 
correspondence.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim of 
entitlement to service connection for bilateral hearing loss 
are met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 
20.204 (2008).

2.  The criteria for withdrawal of the appeal of the claim of 
entitlement to service connection for tinnitus are met.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2008).

3.  The criteria for withdrawal of the appeal of the claim of 
entitlement to service connection for flat feet with 
secondary back disability are met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the Veteran's substantive appeal, dated in March 2006, he 
requested a Travel Board hearing.  In correspondence dated in 
December 2006, the Veteran again requested that VA schedule 
him for a hearing.  In correspondence dated in March 2007, 
the RO informed the Veteran he was scheduled for a Travel 
Board hearing to take place on April 24, 2007 at the RO.  The 
RO sent this correspondence to the Veteran's last address of 
record and more than 30 days before the hearing was to take 
place.  See 38 C.F.R. § 19.76 (providing that a claimant must 
be notified at least 30 days prior to the hearing date).  In 
correspondence dated April 9, 2007, the RO reminded the 
Veteran of his scheduled hearing.  

In correspondence dated in April 4, 2007, and received at the 
RO on April 9, 2007, the Veteran asserted that he was unable 
to attend the April 24, 2007 hearing.  In correspondence 
dated in September 2007, the RO informed the Veteran that he 
would be put on a list of persons wishing to appear before 
the traveling section of the Board in 2008.  The RO informed 
the Veteran that he would be notified of the time and place 
of his hearing when a hearing date became available.  The RO 
also advised the Veteran of all of his hearing options.  
These included a hearing before the Board to be held in 
Washington, DC, a video-conference hearing conducted at the 
RO, or a hearing before RO personnel.  

In correspondence dated in October 2007, he advised that he 
wished to cancel his request for a Travel Board hearing, and 
instead requested a video-conference hearing.  

In correspondence dated October 29, 2007, the RO informed the 
Veteran he had been scheduled for a video-conference hearing 
to take place on November 28, 2007.  This notice was dated 30 
days prior to the scheduled hearing.  The Veteran failed to 
report to this hearing.

If a Veteran fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2008).  A 
motion for a new hearing date following a failure to appear 
for a scheduled hearing must be in writing, must be filed 
within 15 days of the originally scheduled hearing date, and 
must explain why the Veteran failed to appear for the hearing 
and why a timely request for a new hearing date could not 
have been submitted.  Id.  The Veteran did not submit any 
correspondence within 15 days of the hearing scheduled to 
take place on November 28, 2007 and his hearing request is 
deemed to have been withdrawn.  

In correspondence submitted directly to the Board dated in 
January 2008, the Veteran explained that he regularly made 
medical and other personal commitments as much as one year in 
advance.  The Veteran stated that he could not make one of 
these commitments and then later break it.  This, according 
to the Veteran, made it impossible for him to guarantee an 
appearance in Indianapolis with one-month or less notice.  
The Veteran also said he had tried, but had been unable to 
get any idea as to when his hearing was going to be 
scheduled.  Although this might be construed as a motion for 
a new hearing date, it was not timely in that it was not 
filed within 15 days of the originally scheduled hearing 
date.  

In the January 2008 correspondence, the Veteran also stated 
that "you can consider this my signed statement to withdraw 
my claim."  The Veteran included his VA file number and 
signature.  Although the Veteran did not list each issue on 
appeal, a reasonable interpretation of his statement 
concerning his intent to withdraw his "claim" is that he 
intended to withdraw his entire appeal.  The Board finds that 
this document satisfies the criteria necessary to withdraw 
the issue that is the subject of this appeal.  See 38 C.F.R. 
§ 20.204(b) (2008).


ORDER

The appeal of the claim for entitlement to service connection 
for bilateral hearing loss has been withdrawn and is 
therefore dismissed.

	(CONTINUED ON NEXT PAGE)



The appeal of the claim for entitlement to service connection 
for tinnitus has been withdrawn and is therefore dismissed.

The appeal of the claim for entitlement to service connection 
for flat feet with secondary back disability has been 
withdrawn and is therefore dismissed.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


